Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final, Necessitated by Amendment
Applicants' response to the Non-Final Office Action mailed 16 March 2021, has been entered and the Remarks therein, filed 15 June 2021, are fully considered here.
This action is a Final Office Action, based on new grounds under 35 U.S.C. §112(a), necessitated by Applicants’ amendment received 15 June 2021, specifically, amended claim 35. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Status of Claims
Claims 35 and 41-45 are pending.
	Claims 35 and 41-45 are rejected.

Priority
It is noted that Applicant has not claimed benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c). 
Therefore, the effective filing date of the instant application is the filing date of this application, 02 March 2018.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35 and 41-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a subject by orally administering to a mouse an effective amount of terbinafine in the amount of 80mg/kg/d for about 8 to 9 weeks, does not reasonably provide enablement for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a (any) subject by orally administering to the subject an effective amount of terbinafine in the amount of 80mg/kg/d for about 8 to 9 weeks. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	In In re Wands (8USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized the eight factors to be considered in a determination of “undue experimentation”.  These factors include: 1) 

In considering the factors for the instant claims:


1) Regarding the nature of the invention- The claimed invention is drawn a method for inhibiting progression of a non-alcoholic fatty liver disease (NAFLD) in a (any) subject, comprising orally administering to the subject terbinafine in the amount of about 80 mg/kg bodyweight for about 8-9 weeks. 
2) Regarding the state of the prior art- An extensive search of the prior art has not uncovered any examples citing the successful inhibition of progression of a non-alcoholic fatty liver disease (NAFLD) in a subject, comprising orally administering to the subject terbinafine in the amount of about 80 mg/kg bodyweight for about 8-9 weeks. On the contrary, there are several references which indicate that oral ingestion of terbinafine leads to liver abnormalities. For example, Choudhary et al. ((2014) J. Clin. Exptl. Hepatology 4(3): 264-265 (cited in the Non-Final Office Action mailed 16 March 2021 and by Applicant as Exhibit B) shows that a 55-year-old male who had been taking 250mg terbinafine once a day for a total duration of 1 month developed jaundice as a result of having developed terbinafine-induced hepatitis-cholestatic injury (pg. 264, Title and column 1, para. 1). CDC (Body measurements. Datasheet [online] (cited in the Non-Final Office Action mailed 16 March 2021)) teaches that the average weight of a 
In a more recent study, Khoza et al. ((2017) J. Toxicol., pp. 1-9 (cited in the Non-Final Office Action mailed 16 March 2021)) shows a study in which the hepatotoxicity effects of five commonly prescribed oral antifungal agents were compared (pg. 2, column 1, para. 2). Five groups of rats received a different daily single oral antifungal agent dose for 14 days. Of the five treatment interventions, one included 25mg/kg terbinafine (pg. 2, column 2, last para.). Results indicated that treatment with terbinafine resulted in cholestatic injury (pg. 4, column 2, last para.). The dosage of 25mg/kg/d falls below Applicant’s claimed dosage amount.
Pro Doc Ltee (Pro Doc Ltd) issued a study of Terbinafine-250, which refers to terbinafine hydrochloride tablets at 250mg terbinafine (Pro Doc Ltee (2018) Terbinafine-250, pp. 1-36 (cited in the Non-Final Office Action mailed 16 March 2021)). Long-term toxicity studies were performed in rats and dogs. In one rat study, the doses tested were 0, 30, 100 & 300mg/kg for 26 weeks by oral administration. At all doses, males showed an increased incidence & severity of spontaneous neuropathy (pg. 24, Long Term Toxicity table, entry#1, Rat). In one dog study, the doses tested were 0, 10, 25 and 100mg/kg for 52 weeks by oral administration. Mid and high dose groups showed sporadic emesis. Females of all dose groups showed slightly lower triglyceride values (pg. 25, cont. Long Term Toxicity table, entry#2, Dogs). Lastly, a rat study was conducted for 4 weeks in which males were treated with 100mg/kg (low dose) and 465mg/kg (high dose), and females with 108mg/kg (low dose) and 530mg/kg (high dose) terbinafine orally. Higher testosterone plasma levels were found in low-dose 
That is, it is evident that oral ingestion of terbinafine in specific doses (some of which are about or below the dosage amount as claimed by Applicant) in certain specific mammalian species for specific amounts of time have adverse physiological effects on the liver of the ingestee.  
3) Regarding the amount of direction or guidance presented; and
4) Regarding the presence or absence of working examples- With regard to working examples, the oral dosage amounts are administered to mice as the ‘subjects’ (clean copy specification filed 27 March 2020, pg. 44, para. [0142]; and pg. 45, para. [0143], [0144] and [0146]). That is, Applicant has not shown (given the historical context that administration of terbinafine, at particular dosages, in particular species, for particular amounts of administration time, causes liver disorders or diseases) that administration of terbinafine in a dosage range of about 80mg/kg bodyweight for 8-9 weeks is both safe and effective in subjects (e.g., human) other than mice. That is, Applicant has not shown that terbinafine in a dosage range of about 80mg/kg bodyweight can be administered to any other subject (specifically, human) apart from mice for about 8-9 weeks in order to inhibit progression of non-alcoholic fatty liver disease (NAFLD) in said subject in a safe manner. 

6) Regarding the relative skill of those in the art- The relative skill of those in the art required to execute the above steps (in 5)) is high.
7) Regarding the predictability of the art- The predictability of administering a pharmaceutical composition comprising terbinafine, to inhibit progression of NAFLD in a safe manner is unknown in the prior art and, therefore, unpredictable as to therapy outcome.
8) Regarding the breadth of the claims- Claim 35 is broad in that it is drawn to inhibiting the progression of non-alcoholic fatty liver disease (NAFLD) via oral administration, to any subject (including, human), of terbinafine with a dosage of about 80mg/kg bodyweight for about 8-9 weeks. There is no indication with regard to the amount of time that the subject, specifically, a human subject, can ingest said terbinafine in order to effect successful treatment safely; i.e., without incurring other types of liver damage or disorders.
The skilled practitioner would first turn to the instant description for guidance in using the claimed invention.  However, the description lacks clear evidence that terbinafine can be administered to human subjects safely in order to inhibit the progression of NAFLD in said human subjects at the claimed dosage and for the claimed time frame.  As such, the skilled practitioner would turn to the prior art for such guidance; however, the prior art does not show the use of terbinafine to prevent the progression of inhibition of NAFLD in a subject, specifically, a human subject. On the contrary, the prior art has established that administration of terbinafine, in several 
In summary, it appears as though the administration of terbinafine to a subject in order to inhibit the progression of a non-alcoholic fatty liver disease (NAFLD) may be contraindicated in view of the abovecited prior art which teaches that certain dosage levels of terbinafine administered for certain periods of time to certain subjects cause liver abnormalities (e.g., increased liver enzymes or liver weight), disorders or disease (e.g., hepatitis or cholestasis). The references cited above (specifically, Pro Doc Ltee) indicate that some dosage levels of terbinafine (which are about or less than Applicant’s claimed amount) may be administered long term without causing any adverse liver effects. On the other hand, there are some dosage levels that are about or less than Applicant’s claimed amount which resulted in liver abnormalities, disorders or disease (in addition see Khoza et al. above). 
Applicant’s method as recited in claim 35 is broad with regard to the subject population to be treated. The claimed subject matter does not specify to which subjects about 80mg/kg bodyweight terbinafine can be administered for 8-9 weeks, thereby providing treatment in a safe manner; i.e., without health-related negative side effects. Applicant’s working examples show the administration of 80mg/kg/d of terbinafine to mice for 8 or 9 weeks. Applicant defines the term ‘subject’ as including individuals who seek medical attention due to risk of, or actual suffering from, NAFLD, especially .

Response to Arguments
Applicant’s arguments, pp. 3-4, filed 15 June 2021, with respect to the 35 U.S.C. §112(a) rejection, have been fully considered, but they are not persuasive.
It is noted that Applicant filed a declaration under 37 CFR 1.132 on 15 June 2021 authored by Jun Yu, MD, PhD, one of the inventors.

Applicant remarks (pp. 3-4) that under MPEP 2164.0211, the claimed method is fully enabled because the sqle transgenic mouse model is one accepted in the pertinent field of art as an animal model that is reasonably correlated with the condition of NAFLD in human patients. As support for this position, a Rule 132 declaration signed by inventor Dr. Jun Yu is submitted along with this response. In paragraphs 3-4 of the declaration, Dr. Yu states that the Examiner's finding of insufficient enablement beyond the extent of inhibiting NAFLD progression in Sqle transgenic mice by oral administration of terbinafine in the amount of about 80 mg per kg bodyweight per day for about 8-9 weeks is refuted in light of the instant claim amendment as well as the experimental data shown in the examples described in this application. In particular, Dr. Sqle transgenic mouse is an animal model that is used in NAFLD research and accepted in this research field as reasonably correlated with the condition of NAFLD in human patients, the experimental data presented in this application would be considered by a person of skill in the art as adequately enabling the method defined by the currently pending claims.
However, in response to Applicant, although Applicant has performed experiments, as working examples, using human NAFLD-HCC (hepatocellular carcinoma) tumor tissues collected from (human) patients with biopsy-proven NAFLD-HCC in conjunction with transgenic mice representing a mouse model for HCC, it is not clear that the claimed amount of terbinafine (about 80mg/kg bodyweight) administered for about 8-9 weeks would effectively and safely inhibit the progression of a(n) NAFLD in human patients. Applicant’s remark that the Sqle transgenic mouse is an animal model that is used in NAFLD research and accepted in this research field as reasonably correlated with the condition of NAFLD in human patients, appears to be opinion evidence of Applicant. It is well known that in assessing the probative value of an expert opinion, the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence, or absence of factual support for the expert's opinion must be considered (MPEP 716.01 (c)(llI)). In addition, it is well known that to be of probative value, any objective evidence should be supported by actual proof. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(I)(II)).
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/LYNN Y FAN/Primary Examiner, Art Unit 1651